Order entered April 14, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00398-CV

                      IN RE: DOROTHEA E. H. LASTER, Relator

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                  Trial Court Cause No. DF-11-12980-Z, DF-11-00657-Z

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion for leave to file first amended petition for writ of

mandamus as moot. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE